EXHIBIT 10.1
 
[dais_ex101001.jpg]
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated June 11, 2013 and in effect
as of March 11, 2013 (“Effective Date”), is made by and between Dais Analytic
Corporation, a New York Corporation ("Company"), and Joyce Conner-Boyd
("Executive").


RECITALS


WHEREAS Company desires to employ and Executive desires to be employed by
Company pursuant to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual promises and
agreement hereinafter set forth, it is agreed as follows:


Article 1 Employment


1.1.  
Employment. Company hereby employs Executive, and Executive hereby accepts such
employment from Company, on the terms and conditions set forth in this
Agreement.



1.2.  
Term. Subject to the provisions for termination and any extension as hereinafter
provided, the term (the "Term") of this Agreement shall be for a period of one
year commencing on March 11, 2013 (the "Commencement Date") and continuing until
March 11, 2014.



1.3
Renewal. The Term shall automatically be extended on the first anniversary of
the Commencement Date for an additional one (1) year period, unless in any such
year either Executive or Company delivers, at least sixty (60) days prior to the
anniversary of the Commencement Date, written notice to the other party of her
or its intent not to renew or extend the Term.



1.4
No prior Agreement. Effective upon the close of business on the day prior to the
Commencement Date, any agreement of any nature by and between Company and
Executive that predates the Commencement Date of this Agreement is hereby
terminated.

 
Article 2  Duties


2.1
Position. During the Term of this Agreement, the Executive shall serve as Chief
Operating Officer of the Company, shall report to the President and Chief
Executive Officer of the Company (or designated successor), and, is subject to
the direction of the Company’s President and its Board of Directors. The
Executive shall perform well, timely and faithfully all the duties and
responsibilities customarily rendered by Chief Operating Officers of companies
of similar size and nature and such other duties and responsibilities as may be
delegated to her from time to time by the President or the Board of Directors in
their sole discretion. Executive will devote substantially all of her
professional time during the work week to the Company's business, except that
Executive will be permitted to perform charitable work and to manage her
personal and other business investments so long as such outside activities do
not interfere with the performance of Executive's duties on behalf of Company.
Executive shall commit such time to the Company as is necessary to perform her
responsibilities and duties hereunder.



2.2
Location. Executive shall be employed at the Company's principal offices located
in Odessa, Florida, subject to necessary travel on Company business.

 
2.3.1
Commitment. The Executive shall be available to advise the Company on daily and
strategic issues as needed or requested by the President and the Board of
Directors.

 
Contains Confidential Information Not for Disclosure
 
 
1

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
Article 3  Compensation and Benefits


3.1.  
Salary. Subject to the terms and conditions set forth below, Executive will
receive the following compensation for her services during the Term:



a.  
Salary. Executive shall receive a salary of $120,000 per annum payable in twelve
equal monthly installments pursuant to Company’s payroll practices. After the
completion of a successful Offering (defined as a equity purchase of Company’s
$0.01 par value common stock by an investor who, at the time of the investment,
does not own or control shares in the Company, and which results in Company
securing a net cash sum of $2M or more), Executive’s salary shall be increased
to $160,000 per annum. Any increase of salary beyond that specifically
enumerated in this section shall be the sole prerogative of the Company and any
and all increases in salary shall be effective with the commencement of the
first pay period following the date of Company’s written notification to
Executive of the increase.



b.  
Housing Allowance. As additional compensation to Executive and pursuant to the
terms and conditions of this Agreement, Company will reimburse Executive up to
One Thousand ($1000.00) per month for rental expenses incurred by Executive in
securing an apartment or similar lodging in the Odessa, Florida area. Any
reimbursement shall be contingent upon the Executive providing Company with
reasonable substantiation of the expense for which reimbursement is desired.
Company shall reimburse Executive, subject to the above limitations, for any
such expense in Company’s first regularly scheduled payroll following submission
of Executive’s reimbursement request. The period for which reimbursement may be
made hereunder shall begin on Commencement Date and shall end on the earlier of:
(i) one (1) year following the Commencement Date, (ii) termination of this
Agreement, (iii) the day on which Executive’s salary being increased to $160,000
pursuant to the terms of Section 3.1(a) or (iv) any payment or obligation of
payment by Company to Executive of $40,000 pursuant to any bonus plan
implemented in accordance with Article 3. Notwithstanding any provision of this
Agreement to the contrary, any expenses reimbursable or expended by Company on
behalf of Executive pursuant to this section shall not exceed $12,000 and in no
event shall the Company be responsible for any expenses of any nature incurred
by Executive under or with respect to this Agreement following the termination
or expiration of this Agreement.



c.  
Legal Review. Executive shall be reimbursed, up to a maximum sum of One Thousand
Dollars ($1000.00), for the services of any legal counsel she selects to review
this Agreement. Any reimbursement shall be contingent upon the Executive
providing Company with reasonable substantiation of the expense. Company shall
make reimbursement for any such expense in its first regularly scheduled payroll
following submission of Executive’s written reimbursement request.



d.  
Withholding and Taxes. All payments and compensation provided by Company to
Executive under this Agreement are subject to any and all applicable withholding
and other taxes.

 
3.2.  
Benefits. Commencing on the Commencement Date, Executive shall receive the
following benefits for the remaining Term of this Agreement.

 
a.  
Vacation/ Personal Days. Executive shall be eligible to receive an aggregate of
four business weeks (5 business days per business week) of paid vacation, and
personal days (“Vacation Days”) in each full calendar year of the Term with said
Vacation Days accruing ratably over said period. Executive may make use of any
accrued Vacation Days upon taking into account and provided such use does not
conflict with Company’s schedule and Executive’s duties relative thereto. No
monetary payment will be made for any Vacation Days accrued but not used by
Executive during any given calendar year. Notwithstanding the foregoing, upon
and subject to the terms of written approval by Company’s Chief Executive
Officer, Executive may carry any accrued but unused Vacation Days existing at
the end of a given calendar year to the following year.

 
Contains Confidential Information Not for Disclosure
 
 
2

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
b.  
Health Benefits. If offered by Company, Executive shall be entitled to medical,
hospital, surgical, vision, dental, long and short term disability, accidental
death and/or travel insurance coverage (collectively “Health Benefits”), when
and as generally offered and made available to all other executive officers of
the Company and to the extent Executive's age, health or other qualifications
make his eligible to participate.

 
c.  
Stock Options. Within ninety (90) days of Executive commencing employment
pursuant to this Agreement, Company shall grant Executive, pursuant to the terms
and conditions of Company’s 2009 Incentive Compensation Plan (the "2009 Plan")
and its associated Non-Qualified Stock Option Agreement of Attachment A (“Option
Agreement”), a stock option to purchase up to One Million Two Hundred and Fifty
Thousand (1,250,000) shares of Company’s common stock, $.01 par value per share.
Of the shares subject to said option, Three Hundred and Twelve Thousand Five
Hundred (312,500) shares shall vest immediately with the remaining Nine Hundred
and Thirty Seven Thousand Five Hundred (937,500) shares vesting ratably over a
three year period with Three Hundred and Twelve Thousand Five Hundred (312,500)
shares vesting on the first, second and third anniversary of Commencement Date
provided Executive is employed by Company on each vesting date. Each share
subject to the option shall have an exercise price equal to the fair market
value of Company’s common stock on the date of the option grant, as determined
in accordance with the terms of the 2009 Plan and Option Agreement. The terms
and conditions of the 2009 Plan and Option Grant are incorporated herein by
reference. Executive acknowledges receipt of the foregoing documents. Any
additional grant of stock options to Executive whether made under any existing
or future stock option plan the Company has or may institute, shall be made at
the sole discretion of Company.

 
d.  
Reimbursement of Expenses. Executive shall be reimbursed for all ordinary,
approved and reasonable business expenses incurred in accordance with Company's
policies and customary practices. Notwithstanding the foregoing, the Parties
agree that Company shall make no reimbursement with relation to Executive’s cell
phone unless Company events require excessive usage and then only to the extent
monthly usage exceeds customary average monthly usage for Company’s business.

 
e.  
Other Benefits. In addition to the benefits specifically set forth above in this
Section 3.2, Executive shall be entitled to participate during the Term in such
other Executive benefit plans, including but not limited to any Company
incentive compensation plan, which may be made available at the date hereof or
in the future by the Company, to the extent that her position, tenure, salary,
age, health, and other qualifications make her eligible to participate, subject
to all applicable rules and regulations. Executive shall be deemed an executive
to the extent that such designation is applicable to benefits offered pursuant
to any Company-sponsored health or insurance benefit plans.

 
Article 4  Termination.


4.1.  
Termination of Employment. The Term of this Agreement shall terminate prior to
the end of the period of time specified in Article 1 immediately upon:



a.   
the death of Executive;

b.   
the election of the Company in the event of Executive’s Disability (as defined
below) during the Term of employment;

c.   
the election of the Company for Cause (defined below);

d.   
the election of the Company without Cause;

e.   
the resignation of Executive for Good Reason (as defined below);

f.   
the resignation of Executive without Good Reason; or

g.   
the resignation of Executive within six months following a Change in Control of
the Company (as defined below).



4.2.  
Procedure. Except as otherwise provided in this Article 4, upon the occurrence
of any event described in (a) through (g) above, Executive's employment shall
terminate and the Company shall have no further obligation to Executive
hereunder except to pay to Executive (or her estate, as the case may be), within
thirty (30) days following the date of termination or resignation, her accrued
but unpaid salary and, if any, bonus, less standard withholdings for tax and
social security purposes, plus any approved unreimbursed expenses.

 
Contains Confidential Information Not for Disclosure
 
 
3

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]

4.3.  
Definitions.



a.  
“Good Reason" means either (i) a material breach by Company of this Agreement
that Company fails to cure within fifteen (15) days after receiving written
notice from Executive of such breach, (ii) Company's failure to pay any
compensation due and owing to Executive within fifteen (15) days after receiving
written notice from Executive that such payment is due, or (iii) a material
diminution in the position, authority, responsibilities or benefits of the
Executive that Company fails to correct within fifteen (15) days after receiving
written notice from Executive.

 
b.  
“Cause” means:

 
(i)  
a material breach by Executive of this Agreement that Executive fails to cure
within fifteen (15) days after receiving written notice from Company of such
breach;

 
(ii)  
Executive's failure to follow reasonable, lawful orders or directions of the
Board, after Executive has been given written notice of the failure and has not
cured such conduct within ten (10) days of receiving such notice;

 
(iii)  
Executive's willful misconduct, dishonesty or reckless disregard of his
responsibilities to Company;

 
(iv)  
Executive's conviction or plea of nolo contendere or the equivalent in respect
of either a felony or a misdemeanor involving moral turpitude but excluding, in
any event, misdemeanor vehicular infractions; or

 
(v)  
Executive's material violation of any written major Company policy previously
communicated to Executive, after Executive has been given written notice of his
default and has not cured such violation within ten (10) days of receiving such
notice.

 
c.  
"Disability" means a physical or mental illness, injury or condition that
prevents Executive from performing his essential duties under this Agreement,
even with reasonable accommodation, for at least ninety consecutive calendar
days or for at least one hundred and twenty calendar days, whether or not
consecutive, in any one hundred and eighty calendar day period.

 
d.  
"Change in Control of the Company" shall be deemed to have occurred if any one
of the following occurs after the Commencement Date:

 
(i)  
The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the then outstanding voting securities of the Company having general voting
power in electing the Board of Directors of the Company;

 
(ii)  
Individuals who as of the Commencement Date, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least one third of the Board of the Directors; or

 
(iii)  
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or of the sale or other disposition of all or
substantially all of the assets of the Company, or of a reorganization, merger
or consolidation with respect to which the individuals and entities who were the
respective beneficial owners of the outstanding Common Stock and voting
securities of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
reorganization, merger or consolidation, as the case may be.

 
Contains Confidential Information Not for Disclosure
 
 
4

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
4.4.  
Severance Pay and Other Benefits Upon Termination In Certain Circumstances. If
after the Commencement Date, Executive's employment is terminated by the Company
under section 4.1(a),(b), (d), or (g) or the Executive resigns for Good Reason
under section 4.1(e), the Executive shall be entitled to the following:

 
(i)  
Severance Pay. The Company shall pay Executive a sum equal to fifty percent
(50%) of her annual salary in effect as of the date of said termination or
resignation. The foregoing sum shall be paid in six (6) equal monthly
installments commencing with the first month following the date of the
termination or resignation. All payments hereunder being subject to Company’s
standard payroll practices and schedule; and

 
(ii)  
Vesting of Options. All stock options granted to Executive under this Agreement,
to the extent vested as of the date of such termination or resignation, shall be
exercisable in full pursuant to the terms and conditions of the 2009 Plan and
Option Agreement.

 
Article 5  Intellectual Property


5.1.  
Intellectual Property.

 
a.  
General Provisions. Executive acknowledges that the Company possesses and will
continue to possess information that has been created, discovered, developed, or
otherwise become known to the Company (including, without limitation,
information created, discovered, developed, or made known by or to the Executive
during the period of or arising out of the Executive’s relationship with the
Company) and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is or may become engaged. All of the aforementioned
information is hereinafter called “Intellectual Property”. By way of
illustration, but not limitation, Intellectual Property includes, whether or not
patentable, trade secrets, processes, developments, ideas, structures, formulas,
data, know-how, improvements, modification, inventions, product concepts,
techniques, marketing plans, strategies, forecasts, customer lists, information
regarding products, designs, methods, systems, software programs, copyrightable
works, discoveries, trademarks, copyrights works of authorship, projects, plans
and proposals, information about the Company’s Employees and/or consultants
(including, without limitation, the compensation, job responsibilities and job
performance of such Employees and/or consultants). For the purpose of this
Agreement inventions shall include, but not be limited to, discoveries,
concepts, and ideas, whether patentable or not, including but not limited to,
devices, processes, methods, formulae, designs, techniques, and any improvements
or modifications to the foregoing.

 
b.  
Ownership of Intellectual Property. All Intellectual Property shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights and other rights in connection
therewith. The Executive hereby assigns to the Company or to any person, or
entity designated by the Company, any and all rights and interest the Executive
has or may acquire to Intellectual Property made or conceived by the Executive,
solely or jointly, or in whole or in part, during the Term hereof . Any
Intellectual Property create and/or reduced to practice by the Executive within
one year following the termination of his employment shall be presumed to have
been created and/or reduced to practice under this Agreement unless proven
otherwise. At all times both, before and during the Term of this Agreement and
after its termination, Executive agrees to keep in confidence and trust all
Intellectual Property and anything directly or indirectly relating to it. The
Executive will not during or after the Term of his employment by the Company, in
whole or in part, disclose, publish or make accessible such Intellectual
Property which Executive may now possess, may obtain during or after employment
or may create prior to the end of his employment, to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
nor shall the Executive make use of any such Intellectual Property for his own
purposes or for the benefit of any person, firm, corporation or other entity
(except the Company) under any circumstances during or after the Term of his
employment.

 
Contains Confidential Information Not for Disclosure
 
 
5

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
c.  
Disclosure of Intellectual Property. Executive will promptly disclose to the
Company, or any persons designated by it, all Intellectual Property made or
conceived or reduced to practice or learned or proposed by Executive, either
alone or jointly with others, during the Term of this Agreement which is in any
way related to or useful in the actual, anticipated or potential businesses of
the Company, or the result of tasks assigned to the Executive by the Company or
resulting from use of premises or equipment owned, leased or contracted for by
the Company.

 
d.  
Assignment of and Assistance With Regard To Intellectual Property. Executive
hereby assigns to the Company any rights the Executive may have or acquire in
any and all Intellectual Property and agrees that any and all Intellectual
Property shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents, copyrights and
other rights in connection therewith. Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on said Intellectual
Property in any and all countries, and to that end Executive will execute all
documents necessary:

 
1.  
To apply for, obtain and vest in the name of the Company (unless the Company
otherwise directs) letters patent, copyrights or other analogous protection in
any country throughout the world and when so obtained or vested to renew and
restore the same; and

 
2.  
To defend, at the Company’s expense, any opposition proceedings in respect of
such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection.

 
e.  
Designation of Attorney-in-Fact. In the event the Company is unable, after
reasonable effort, to secure Executive’s signature on any letters patent,
copyright or other analogous protection relating to Intellectual Property
because of the Executive’s physical or mental incapacity the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon with the same legal force and effect as is executed by
Executive. Executive’s obligation to assist the Company in obtaining and
enforcing patents and copyrights for Intellectual Property in any and all
countries shall continue beyond the expiration or termination of this Agreement,
but the Company shall compensate the Executive at a reasonable and customary
rate after such termination for time actually spent by the Executive at the
Company’s request on such assistance.

 
f.  
Work for Hire. Executive acknowledges that all original works of authorship
which are made by her (solely or jointly with others) within the scope of this
Agreement and which are protectable by copyright are being created at the
instance of the Company and are “works for hire”, as that term is defined in the
United States Copyright Act (17 USC Section 101). If such laws are inapplicable
or in the event that such works, or any part thereof, are determined by a court
of competent jurisdiction not to be a work made for hire under the United States
copyright laws, this Agreement shall operate granting to Company an irrevocable
right, title and interest (including, without limitation all rights in and to
the copyrights throughout the world, including the right to prepare derivative
works and the right to all renewals and extensions) in the Works in perpetuity.

 
Contains Confidential Information Not for Disclosure
 
 
6

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
Article 6 Non-Competition; Non-Solicitation; Confidentiality


6.1
Non-Competition.

 
a.  
Non-Compete. Executive agrees that (a) during the Term of this Agreement and (b)
for a period of two years after termination of Executive’s employment with the
Company for any reason, Executive will not, without the prior written consent of
Company, directly or indirectly, manage, control, participate in, consult with,
render services for, have an interest in, be employed by or be connected with,
as an Executive, consultant, officer, director, partner, member, stockholder or
joint venture, any person or entity owning, managing, controlling, operating or
otherwise participating or assisting in any business that is in competition with
Company's business or proposed business. Notwithstanding the foregoing,
Executive's ownership of greater than five percent of the issued and outstanding
securities of any class of a corporation listed on a national securities
exchange or designated as national market system securities on an inter-dealer
quotation system by the National Association of Securities Dealers, Inc. shall
not be a violation of this Agreement.

 
b.  
Acknowledgment. Executive acknowledges that in the course of her employment with
the Company, she has or will become familiar with the trade secrets and other
Proprietary Information of the Company and its Subsidiaries. Executive further
acknowledges that as the Chief Operating Officer of the Company, Executive will
have direct or indirect responsibility, oversight or duties with respect to the
businesses of the Company and its current and prospective employees, vendors,
customers, clients and other business relations, and that, accordingly, the
restriction contained in this Section 6 is reasonable in all respects and
necessary to protect the goodwill and Proprietary Information of the Company and
that without such protection the Company's customer and client relations and
competitive advantage would be materially adversely affected. It is specifically
recognized by Executive that her services to the Company are special, unique and
of extraordinary value, that the Company has a protectable interest in
prohibiting Executive as provided in this Section 6, that Executive is
responsible for the growth and development of the Company and the creation and
preservation of the Company's goodwill, that money damages are insufficient to
protect such interests, that there is adequate consideration being provided to
Executive hereunder, that such prohibitions are necessary and appropriate
without regard to payments being made to Executive hereunder and that the
Company would not enter this Agreement with Executive without the restriction of
this Section 6. Executive further acknowledges that the restrictions contained
in this Section 6 do not impose an undue hardship on her and, since she has
general business skills that may be used in industries other than that in which
the Company conduct their business, do not deprive Executive of her livelihood.
Executive further acknowledges that the provisions of this Section 6 are
separate and independent of the other sections of this Agreement.

 
6.2
Non-Solicitation. Executive agrees that upon termination of Executive’s
employment with the Company for any reason and for a period of one year
thereafter, Executive will not solicit or hire any person employed by Company at
any time for a one-year period. The foregoing restriction shall not apply to any
Company Executive whose salary is less than $50,000 or who has ceased to be
employed by Company for at least one year.



6.3
Confidentiality.

 
a.  
Definition of Confidential Information. For purposes of this Agreement,
"Confidential Information" means any and all information disclosed or made
available to the Executive or known to the Executive as a direct or indirect
consequence of or through his relationship with the Company and not generally
known in the industry in which the Company is or may become engaged including,
but not limited to, information relating to trade secrets, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, diagrams,
data, computer programs, business activities and operations, budgets, salaries,
financial statements, prices, costs, and other business information of or
relating to Company or any subsidiaries of Company that may from time to time
exist.

 
Contains Confidential Information Not for Disclosure
 
 
7

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
b.  
Non-Disclosure of Confidential Information. The Executive recognizes and
acknowledges that the Company’s Confidential Information as defined below, as it
may exist from time to time, is a valuable, special and unique asset of the
Company’s business, access to and knowledge of which are essential to the
performance of the Employees duties hereunder. The Executive will not during or
after the Term of his employment by the Company, in whole or in part, directly
or indirectly, disclose, publish or make accessible such Confidential
Information which Executive may now possess, may obtain during or after
employment or may create prior to the end of his employment, to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever (excluding court orders or subpoenas), nor shall the Executive make
use of any such property for his own purposes or for the benefit of any person,
firm, corporation or other entity (except the Company) under any circumstances
at any time during or after the Term, provided that after the Term of his
employment these restrictions shall not apply to such Confidential Information
which is then in the public domain (provided that the Executive was not
responsible, directly or indirectly, for such Confidential Information entering
the public domain without the Company’s consent). The Executive agrees to hold
in trust and confidence, as the Company’s property, all Confidential
Information, in any way relating to the Company’s business and affairs, whether
made by him or otherwise coming into his possession.

 
c.  
Return of Confidential Information. Immediately after the Term of employment
ends, regardless of the reason therefore, Executive shall deliver to Company all
tangible materials embodying the Confidential Information, including any
documentation, records, listings, notes, data, sketches, drawings, memoranda,
models, accounts, reference materials, samples, machine-readable media and
equipment which in any way relate to the Confidential Information. Executive
shall not retain any copies of any of the above materials. Executive agrees that
at any time during the Term and at expiration or termination of this agreement,
regardless of reason, she will permit Company to make a digital copy of any
computer she uses or has made use of with regard to the Company or its business,
including, but not limited to any computer she may own or control.

 
6.4
Injunctive Relief. Executive acknowledges that she has substantial knowledge and
expertise in, and personal relationships affecting, the operations, business
contacts, trade secrets, customer lists, marketing, business strategies and
processes and other confidential matters of critical significance to the conduct
of the Company's business and its future prospects. Executive, therefore, agrees
and consents that, in addition to any other remedies that may be available to
Company, Company shall be entitled to specific performance by temporary as well
as permanent injunction to prevent a breach or contemplated breach by Executive
of any of the covenants or agreements in Article 5 or Article 6 .

 
6.5 
Non-Disparagement. Executive will not at anytime, during or after the Term,
disparage, defame or denigrate the reputation, character, image, products or
services of the Company, or any of its Affiliates, or, any of its or its
Affiliates’ directors, officers, employees or agents.



Article 7  Indemnification


7.1
Indemnification. During the Term of this Agreement, and subsequent thereto with
respect to any claim arising out of or in connection with her employment with
the Company or any subsidiary of the Company, the Company shall indemnify and
hold Executive harmless from all third party claims and liability, loss or
damage (including but not limited to judgments, fines and amounts paid in
settlement), asserted against Executive or incurred by Executive, including
reasonable attorneys fees and costs of investigation (the Indemnification”). The
Indemnification provided for herein shall be in addition to and not in
substitution of any and all rights to indemnification which Executive may be
entitled to under the laws of the State of Florida or the Certificate of
Incorporation and By-laws of the Company. To the extent permitted under the laws
of the State of Florida, and the Company's Certificate of Incorporation and
By-Laws, all expenses, including reasonable attorneys fees, incurred by
Executive in defending any civil, criminal, administrative or investigative
action, shall upon request by Executive, be paid by the Company in advance of
the final disposition of such action, suit or proceeding.

 
Contains Confidential Information Not for Disclosure
 
 
8

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
7.2 
Director and Officers Liability Insurance. During the Term, unless the Executive
otherwise consents, the Company will maintain directors’ and officers’ liability
insurance in an amount not less than $3,000,000, and Executive shall at all
times be one of the named insured under such coverage.



Article 8  Miscellaneous.


8.1  
Governing Law. This Agreement shall be governed by Florida law without regard to
the conflicts of laws principles thereof.



8.2
Non-Contravention. Executive represents and warrants that the execution,
delivery and performance of this Agreement do not and will not contravene,
conflict with or otherwise violate the terms of any written or oral agreement
among Executive and one or more third parties.



8.3
Arbitration. Disputes between the parties arising under or with respect to this
Agreement shall be submitted to arbitration in Hillsborough County, Florida by a
single arbitrator under the rules of the American Arbitration Association, and
the arbitration award shall be binding upon the parties and enforceable in any
court of competent jurisdiction. The cost of arbitration, including counsel
fees, shall be borne by the Company unless the arbitrator determines that the
Executive's position was frivolous and without reasonable foundation.

 
8.4
Notices. Any notice or communication to be given under the terms of this
Agreement shall be in writing and delivered in person or deposited, certified or
registered, in the United States mail, postage prepaid, addressed as follows:

 

  If to Company: Dais-Analytic Corporation If to Executive: Joyce Conner-Boyd  
  11552 Prosperous Drive   11452 Pembrook Run    
Odessa, Florida 33556
Attn: President
  Estero, Florida



or at such other address as either party may from time to time designate by
notice hereunder. Notices shall be effective upon delivery in person or, if
mailed, at midnight on the third business day after the date of mailing.


8.5
Modifications and Amendments. This Agreement shall not be modified, altered or
amended except by a written agreement signed by the parties hereto.



8.6
Entire Agreement. This Agreement together with the documents referred to herein
or contemplated hereby constitute and embody the full and complete understanding
and agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings or agreements whether oral or in writing
with respect to the subject matter hereof.



8.7
Benefit and Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Company and its successors and assigns, including any
corporation, person or other entity which may acquire all or substantially all
of the business of Company or any other corporation with or into which Company
is consolidated or merged, and Executive and his heirs, executors,
administrators and legal representatives, provided, however, that the
obligations of Executive hereunder may not be delegated or assigned.



8.8
Severability. If any portion of this Agreement may be held to be invalid or
unenforceable for any reason whatsoever, it is agreed that said invalidity or
unenforceability shall not affect the other portions of this Agreement and that
the remaining covenants, terms and conditions, or portions thereof, shall remain
in full force and effect, and any court of competent jurisdiction may so modify
the objectionable provisions as to make it valid, reasonable and enforceable



8.9
Headings; Interpretation. The section headings used herein are for convenience
and reference only and are not intended to define, limit or describe the scope
or intent of any provision of this Agreement. When used in this Agreement, the
term "including" shall mean without limitation by reason of enumeration. Words
used herein in the singular shall include the plural.

 
Contains Confidential Information Not for Disclosure
 
 
9

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
8.10
Waiver. The failure of either party to insist, in any one or more instances,
upon strict performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition,
but the obligations of either party with respect thereto shall continue in full
force and effect.



8.11
Counterparts. This Agreement may be executed in any number of counterparts, each
of whom shall be deemed a duplicate original.



In Witness Whereof, the parties have executed this Agreement as of the date
first written above.
 

EXECUTIVE:   DAIS ANALYTIC CORPORATION           /s/ Joyce Conner-Boyd   By: /s/
Timothy N. Tangredi   Joyce Conner-Boyd   Timothy N. Tangredi       President
and Chief Executive Officer  

 
Contains Confidential Information Not for Disclosure
 
 
10

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
ATTACHMENT A


DAIS ANALYTIC CORPORATION
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
AGREEMENT, made as of ________ (this “Agreement”), by and between DAIS ANALYTIC
CORPORATION, a New York corporation, having offices at 11552 Prosperous Drive,
Odessa, Florida 33556 (the “Company”), and ______________ residing at
____________________________________(the “Optionee”). Capitalized terms not
defined herein shall have the meanings ascribed thereto in the 2009 Plan.


WHEREAS, on September 21, 2009, the Board of Directors of the Company (the
“Board”) adopted the Dais Analytic Corporation Long-Term Incentive Compensation
2009 Plan (the “ 2009 Plan”) which was later approved by the stockholders of the
Company; and


WHEREAS, on ___________(the “Grant Date”) pursuant to the terms and conditions
of the 2009 Plan, the Board authorized the grant to the Optionee of an Option to
purchase an aggregate of ___________(_______) shares of the authorized but
unissued Common Stock, conditioned upon the Optionee's acceptance thereof upon
the terms and conditions set forth in this Agreement and subject to the terms
and conditions of the 2009 Plan; and


WHEREAS, the Optionee desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms and conditions of the 2009
Plan.


NOW, THEREFORE, in consideration of the covenants hereinafter set forth, it is
agreed:


1.           Date of Grant. The date of grant of this Option
is__________________.


2.           Nature of the Option. This option (the “Option”) is a non-qualified
Option to purchase __________ ____________________shares of the Company’s Common
Stock (the “Option Shares”) pursuant to the terms and conditions set forth
herein and subject to the terms and conditions of the 2009 Plan.


3.           Exercise Price. The exercise price is _________________($_____) for
each share of Common Stock, subject to adjustment in accordance with the 2009
Plan.


4.           Exercisability of Option. Subject to the provisions of this
Agreement, this Option shall be exercisable (shall vest) during its term as
follows:


4.1        The Options granted hereby shall vest as follows:


Date
Total Number of Options Exercisable
   
_______
________________________________
_______
________________________________

 
4.2         This Option may not be exercised for a fraction of a share.


4.3         After a portion of the Option becomes exercisable it shall remain
exercisable except as otherwise provided herein, until the close of business
on_________________.
 
Contains Confidential Information Not for Disclosure

 
11

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
4.4         Notwithstanding the aforementioned vesting schedule or any other
provision of this Agreement, upon or in connection with the occurrence of any of
the following events:


(i)           any merger, consolidation, reorganization, or sale of all or a
substantial portion of the Company's assets to another party; or


a successful tender offer for more than 50% of the outstanding shares of the
Company's common stock; or


the Board adopts a resolution to the effect that a transaction or series of
transactions effecting a change of control comparable to the transactions set
forth in (i) or (ii) above;


the Committee may, in its sole discretion, to the extent the Option is not fully
vested, accelerate the vesting schedule in Section 4.1 by a period of up to two
years upon such terms and conditions as may be determined by the Committee in
its sole discretion. In addition, the Committee may in its sole discretion
determine whether:


to make provision for the assumption of the Option to the extent then
outstanding by the successor entity;


to further accelerate vesting of the Option;


cause the portion of the Option then outstanding to be cancelled in
consideration of a cash payment or grant of an alternative option or other award
(whether by the Company or any successor entity) or a combination thereof
provided that such payment and/or grant are substantially equivalent in value to
the value of the cancelled Option as determined by the Committee and provided
further that the Committee may limit the payment or grant to be only with
respect to the portion of the Option then vested notwithstanding that the entire
Option is cancelled.


5.           Method of Exercise.


5.1         Notice to the Company. Subject to the provisions of this Agreement,
the Option may be exercised in whole or in part by written notice in
substantially the form attached hereto as Exhibit A directed to the Company at
its principal place of business accompanied by full payment as hereinafter
provided of the exercise price for the number of Option Shares specified in the
notice and all associated taxes and fees.


5.2         Delivery of Option Shares. The Company shall deliver a certificate
for the Option Shares to the Optionee as soon as practicable after notice and
full payment therefore is received.


5.3         Payment of Purchase Price.


5.3.1     Cash Payment. The Optionee shall make cash payments by wire transfer,
certified or bank check, in each case payable to the order of the Company; the
Company shall not be required to deliver certificates for Option Shares until
the Company has confirmed the receipt of good and available funds in payment of
the purchase price thereof.


5.3.2     Cashless Payment. At the election of the Optionee, the purchase price
for any or all of the Option Shares to be acquired may be paid by: (i) surrender
of shares of Common Stock of the Company held by or for the account of the
Optionee with a Fair Market Value equal to the purchase price multiplied by the
number of Option Shares to be purchased, or (ii) the surrender of any
exercisable but unexercised portion of the Option having a Fair Market Value
equal to the purchase price multiplied by the number of Option Shares to be
purchased. In either case, the Fair Market Value of the surrendered shares or
options shall be determined as of the date of exercise as follows: “Fair Market
Value” of the Common Stock means, as of the exercise date: (i) if the Common
Stock is listed on a national securities exchange or quoted on the NASDAQ
National Market or NASDAQ SmallCap Market, the last sale price of the Common
Stock in the principal trading market for the Common Stock on the last trading
day preceding such date, as reported by the exchange or NASDAQ, as the case may
be; (ii) if the Common Stock is not listed on a national securities exchange or
quoted on the NASDAQ National Market or NASDAQ SmallCap Market, but is traded in
the over-the-counter market, the closing bid price of the Common Stock on the
last trading day preceding such date for which such quotations are reported by
the National Quotation Bureau, Incorporated or similar publisher of such
quotations; and (iii) if the fair market value of the Common Stock cannot be
determined pursuant to clause (i) or (ii) above, such price as the Company shall
determine, in good faith. The Fair Market Value of a surrendered portion of the
Option means, as of the exercise date, an amount equal to the excess of the
total fair market value of the shares of Common Stock underlying the surrendered
portion of the Option (as determined in accordance with the immediately
preceding sentence) over the total purchase price of such shares of Common Stock
underlying the surrendered portion of the Option. The Company shall issue a
certificate or certificates evidencing the Option Shares as soon as practicable
after the notice and payment is received. The certificate or certificates
evidencing the Option Shares shall be registered in the name of the person or
persons so exercising the Option.
 
Contains Confidential Information Not for Disclosure
 
 
12

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
5.3.3     [This section is intentionally left blank.].


5.3.4     Exchange Act Compliance. Notwithstanding the foregoing, the Company
shall have the right to reject the payment in the form of Common Stock if in the
opinion of counsel for the Company, (i) it could result in an event of
“recapture” under Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); (ii) such shares of Common Stock may not be sold
or transferred to the Company; or (iii) such transfer could create legal
difficulties for the Company.


5.3.5     Restrictions on Exercise. This Option may not be exercised if the
issuance of such Option Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rules
promulgated by the Federal Reserve Board relating to margin requirements. As a
condition to the exercise of this Option, the Company may require the Optionee
to make any representation and warranty to the Company as may be required by any
applicable law or regulation.


6.           Optionee's Representations. The Optionee hereby represents and
warrants to the Company that:


6.1         Investment Intent. The Optionee is acquiring the Option and shall
acquire the Option Shares for its own account and not with a view towards the
distribution thereof;


6.2         Exchange Act Documents. The Optionee has received a copy of all
reports and documents required to be filed by the Company with the Securities
and Exchange Commission (the “SEC”) pursuant to the Exchange Act within the last
24 months and all reports issued by the Company to its stockholders. The Company
may distribute such reports and documents to the Optionee electronically;


6.3         Option Shares Restricted. In the event that the Company shall not
have an effective Form S-8 Registration Statement with respect to the Option
Shares, the Optionee understands that the Optionee must for an indefinite period
of time bear the economic risk of the investment in the Option Shares, which
cannot be sold by the Optionee unless they are registered under the Securities
Act of 1933, as amended (the “Securities Act”) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the Securities Act;


6.4         Access to Information. In the Optionee's position with the Company,
it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder and to obtain
any additional information to the extent the Company possesses or may possess
such information or can acquire it without unreasonable effort or expense
necessary to verify the accuracy of the information obtained pursuant to Section
6.2 above;


6.5         Transfer Restrictions. In the event that the Company does not have
an effective Form S-8 Registration Statement with respect to the Option shares,
the Optionee is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein; and


6.6         Legends. In the event that the Company shall not have an effective
Form S-8 Registration Statement, then the certificates evidencing the Option
Shares shall bear the following legends (or a substantially similar legend):
 
Contains Confidential Information Not for Disclosure

 
13

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT.


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED PURSUANT TO A
STOCK OPTION AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE COMPANY, AND MAY NOT
BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS THEREOF.”


7.           Payment of Withholding Tax. The Optionee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld with
respect to the Option, the Option Shares or this Agreement. The obligations of
the Company under the 2009 Plan and pursuant to this Agreement shall be
conditioned upon such payment or arrangements with the Company and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Optionee from the Company.


8.           Effect of Termination of Employment. In the event of termination of
Optionee's continuous status as an employee, director and/or consulting
relationship for any reason (including, without limitation, Disability or death)
other than for cause, Optionee may exercise this Option, to the extent that
Optionee shall have been entitled to do so at the date of termination, for a
period of three years following the date of such termination, or, for such
longer period of time as may be determined by the Committee in its sole
discretion, but in no event later than the expiration of the term of the Option,
and to the extent that the Option is not exercised within such period, the
Option shall thereupon terminate and be of no further force or effect. To the
extent that Optionee was terminated for cause or not entitled to exercise this
Option at the date of such termination, or if Optionee does not exercise this
Option prior to expiration of its term, this Option shall terminate.


9.           Non-Transferability of Option. Other than as provided in Section
11.3 of the 2009 Plan, this Option may not be transferred in any manner other
than by will or by the laws of descent or distribution and may be exercised
during the lifetime of the Optionee only by the Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee. No transfer of the Option by the Optionee by will
or by the laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and a copy of the Will and such other evidence as the Company may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions of the Option. In the event of the
death of the transferee or transferees of an Option, the Option shall be
exercisable by the executors, administrators, legatees or distributees of the
transferee's estate, as the case may be, for a period of three (3) months
following the date of the transferee's death, provided that in no event may the
Option be exercised after the expiration of the term of the Option.


10.         Not a Contract of Service. So long as the Optionee shall continue to
be an employee of the Company or one or more of its subsidiaries or affiliates,
the Option shall not be affected by any change in the Optionee’s services.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the employment of the Company or of any of its subsidiaries or
affiliates, or interfere in any way with the right of the Company or any such
subsidiary or affiliate to terminate the services of the Optionee at any time.


11.         Term of Option. This Option may not be exercised more than ten years
from the date of grant of this Option, unless the Option is terminated at an
earlier date as set forth in the Agreement. This Option may be exercised during
such term only in accordance with the 2009 Plan and the terms of this Option
Agreement.


12.         Restriction on Transfer of Option Shares. Anything in this Agreement
to the contrary notwithstanding, the Optionee hereby agrees that Optionee shall
not sell, transfer by any means or otherwise dispose of the Option Shares
acquired by the Optionee without registration under the Securities Act, or in
the event that they are not so registered, unless (i) an exemption from the
Securities Act registration requirements is available thereunder, and (ii) the
Optionee has furnished the Company with notice of such proposed sale, transfer
or disposal together with an opinion of counsel reasonably satisfactory to the
Company’s legal counsel, to the effect that the registration of such securities
under the Securities Act is not required in connection with the proposed
transaction.
 
Contains Confidential Information Not for Disclosure
 
 
14

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
13.         Miscellaneous.
 
13.1           Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the Company at its principal executive office and
to the Optionee at the Optionee’s address set forth above, or to such other
address as either party shall have specified by notice in writing to the other.
Notice shall be deemed duly given hereunder when delivered or mailed as provided
herein.


13.2           2009 Plan Paramount; Conflicts with 2009 Plan. This Agreement and
the Option shall, in all respects, be subject to the terms and conditions of the
2009 Plan. The 2009 Plan is hereby incorporated herein by reference, and all
such terms, conditions and limitations supersede any inconsistent provisions
contained herein.


13.3           Stockholder Rights. The Optionee and his executor, administrator,
heirs or legatees shall not have any of the rights or privileges of a
stockholder with respect to the Option Shares until such shares have been issued
after the due exercise of the Option.


13.4           Company Authority. The existence of the Option herein granted
shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock of the Company or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise


13.5           Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.


13.6           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Optionee and the Company.


13.7           Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.


13.8           Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.


13.9           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida (without regard to choice of
law provisions) Each party: (a) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted exclusively in
Florida State Court, County of Pasco, or in the United States District Court for
the Middle District of Florida; (b) waives any objection to the venue of any
such suit, action or proceeding and the right to assert that such forum is not a
convenient forum; and (c) irrevocably consents to the jurisdiction of the
Florida State Court, County of Pasco, and the United States District Court for
the Middle District of Florida in any such suit, action or proceeding. Each
party further agrees to accept and acknowledge service of any and all process
that may be served in any such suit, action or proceeding in the Florida State
Court, County of Pasco, or in the United States District Court for the Middle
District of Florida and agrees that service of process upon it mailed by
certified mail to its address shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding.
 
(Signature Page Follows)
 
Contains Confidential Information Not for Disclosure
 
 
15

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.




DAIS ANALYTIC CORPORATION
 

  By:       Timothy N. Tangredi- President & CEO  

 
Optionee acknowledges receipt of a copy of the 2009 Plan and represents that the
Optionee is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the 2009 Plan.

OPTIONEE
 
_____________________________
 
Contains Confidential Information Not for Disclosure
 
 
16

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION


_________________________
Date


Dais Analytic Corporation
11552 Prosperous Drive
Odessa, FL 33556


Attention:  Board of Directors
 

Re:
Dais Analytic Corporation
2009 Long- Term Incentive

 
Compensation Plan
Purchase of Option Shares
 
Gentlemen:


In accordance with my Stock Option Agreement dated as of, ________, 20__
(“Agreement”) with Dais Analytic Corporation (the “Company”), I hereby
irrevocably elect to exercise the right to purchase shares of the Company's
common stock, par value $.001 per share (“Common Stock”), which are being
purchased for investment and not for resale. All capitalized terms not defined
herein shall have the meanings ascribed to them in the 2009 Plan.


As payment for my shares, enclosed is (check and complete applicable box[es]):
o  a [certified check] [bank check] payable to the order of “Dais Analytic
Corporation” in the sum of $__________;
o  confirmation of wire transfer in the amount of $__________; and/or


The following payment elections are subject to the restrictions set forth in the
2009 Plan and the Agreement.


o  certificate for __________ shares of the Company's Common Stock, free and
clear of any encumbrances, duly endorsed, having a Fair Market Value (as such
term is defined in the 2009 Plan) of $___________.


o  I hereby surrender that portion of the unexercised, but exercisable, portion
of the Option having a Fair Market Value (as such term is defined in the 2009
Plan) equal to the purchase price multiplied by the number of shares of Common
Stock being purchased hereunder, to wit: the Option to purchase __________
Option Shares.
 
I hereby represent, warrant to, and agree with, the Company that


(i) I am acquiring the Option Shares for my own account for investment purposes
only and not with a view to, or for the resale in connection with any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”);


(ii) I am aware of the Company's business affairs and financial condition, and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the securities. I have received a copy of all
reports and documents required to be filed by the Company with the Securities
and Exchange Commission (the “SEC”) pursuant to the Securities Exchange Act of
1934 (the “Exchange Act”) within the last 24 months and all reports issued by
the Company to its stockholders. I consent to receiving such information in
electronic form;
 
(iii) I understand that I must bear for an indefinite period of time the
economic risk of an investment in the Option Shares, which cannot be sold by me
unless they are registered under the Securities Act or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the Securities Act;


(iv) In my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possess or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
 
Contains Confidential Information Not for Disclosure

 
17

--------------------------------------------------------------------------------

 
 
[dais_ex101001.jpg]
 
(v) I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein;


(vi) My rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of this Company's 2009 Long-Term Incentive
Plan and this Agreement; and


(vii) The certificates evidencing the Option Shares shall bear the following
legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT.


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED PURSUANT TO A
STOCK OPTION AGREEMENT, DATED AS OF______, A COPY OF WHICH IS ON FILE WITH THE
COMPANY, AND MAY NOT BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN ACCORDANCE
WITH THE TERMS AND CONDITIONS THEREOF.”


(viii) I am familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non-public offering subject
to the satisfaction of certain conditions, including, among other things: (1)
the availability of certain public information about the Company; (2) the resale
occurring not less than one year after the party has purchased, and made full
payment within the meaning of Rule 144, for the securities to be sold; and, in
the case of an affiliate, or of a non-affiliate who has held the securities less
than two (2) years, the sale being made through a broker in an unsolicited
“broker's transaction” or in transactions directly with a market maker (as said
term is defined under the Securities Exchange Act of 1934) and the amount of
securities being sold during any three-month period not exceeding the specified
limitations stated in Rule 144, if applicable.


(ix) I further understand that at the time I wish to sell the securities there
may be no public market upon which to make such a sale, and that, even if such a
public market then exists, the Company may not be satisfying the current public
information requirements of Rule 144, and that, in such event, I would be
precluded from selling the securities under Rule 144 even if the minimum holding
period is satisfied.


(x) I further understand that in the event all of the applicable requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
SEC has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.


Kindly forward to me my certificate at your earliest convenience.


Very truly yours,


_________________________________
__________________________________
(Signature)
(Social Security Number)
 
_________________________________
__________________________________
(Print Name)
__________________________________
 
(Address)

 
Contains Confidential Information Not for Disclosure
 
 
18

--------------------------------------------------------------------------------